As filed with the Securities and Exchange Commission on February5, 2010 Registration No. 333¬ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 1-800-FLOWERS.COM, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3117311 (I.R.S. Employer Identification Number) One Old Country Road, Carle Place, New York 11514 (Address of principal executive offices)(Zip code) 1-800-FLOWERS.COM.
